          Case 1:18-cv-00067-JKB Document 27 Filed 10/17/18 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   Baltimore Division


 JOAHN BARRON FRAZIER,

                 Plaintiff,
                                                       Case No. 1:18-cv-00067-JKB
        v.
                                                       Judge: James K. Bredar
 EXPERIAN INFORMATION SOLUTIONS,
 INC., et al.,

                 Defendants.


         DEFENDANT EXPERIAN INFORMATION SOLUTIONS, INC.’S
     REPLY IN SUPPORT OF MOTION FOR JUDGMENT ON THE PLEADINGS

       Defendant Experian Information Solutions, Inc. (“Experian”), by and through its

undersigned counsel, hereby submits this reply brief in support of its previously filed Motion for

Judgment on the Pleadings (ECF No. 26, Sept. 24, 2018).

                                         BACKGROUND

       On March 22, 2018, Plaintiff filed an amended complaint alleging that Experian violated

the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681g(a)(1), by failing to provide a full

consumer file disclosure in response to her requests. ECF No. 15. On April 5, 2018, Defendants

Equifax Inc. and Equifax Information Services, LLC (collectively, “Equifax”), moved to dismiss

an identical claim brought against them. ECF No. 18. On August 9, 2018, the Court granted

Equifax’s motion, concluding that Plaintiff’s amended complaint did not include sufficient

“specific factual allegations” that, if taken as true, would allow the Court to “reasonably infer

that [Equifax] violated [its] disclosure requirements pursuant to § 1681g(a)(1) of the FCRA.”

ECF No. 23-24.
            Case 1:18-cv-00067-JKB Document 27 Filed 10/17/18 Page 2 of 4



        On September 24, 2018, Experian filed a Motion for Judgment on the Pleadings pursuant

to Federal Rule of Civil Procedure 12(c) advancing substantially the same arguments that

Equifax made in its motion to dismiss. ECF No. 26. Plaintiff did not file a response.

                                            ARGUMENT

        This Court has explained that “[w]hen a plaintiff fails to oppose a motion, a district court

is ‘entitled, as authorized, to rule on the motion and dismiss the suit on the uncontroverted bases

asserted’ in the motion.” Clemons v. Home Depot, No. 14-cv-1309, 2014 WL 3827814, at *1

(D. Md. July 28, 2014) (quoting Pueschel v. United States, 369 F.3d 345, 354 (4th Cir. 2004)).

This is consistent with a district court’s “inherent authority to dismiss a lawsuit sua sponte for

failure to prosecute.” United States v. Moussaoui, 483 F.3d 220, 236 (4th Cir. 2007). Indeed,

this Court has routinely dismissed claims—including those brought by pro se plaintiffs—where

the plaintiff has failed to respond to a dispositive motion in a timely manner. 1 This is

particularly true, where, as here, the claim is deficient on the merits.

        Here, Plaintiff has not filed a timely response in opposition to Experian’s motion.

Pursuant to District of Maryland Local Civil Rule 105(2)(a), Plaintiff had 14 days in which to

file a response, plus an additional three days as provided by Federal Rule of Civil Procedure

5(d), for a total of 17 days in which to respond. Plaintiff’s opposition was thus due to be filed no

later than October 12, 2018. As of the date of the filing of this reply, Plaintiff still has not filed




        1
          See, e.g., White v. Wal-Mart Stores, Inc., No. 14-cv-31, 2014 WL 1369609, at *2 (D.
Md. Apr. 4, 2014) (“In light of plaintiff’s failure to oppose the Motion, I can only assume that
plaintiff concedes that her Complaint is deficient for the reasons stated by defendant.”); see also,
e.g., Stevens v. City of Danville, No. 4:17-cv-87, 2018 WL 3868815 (D. Md. Aug. 14, 2018);
Benton v. Bank of Am. Corp., No. 16-cv-613, 2017 WL 588468 (D. Md. Feb. 14, 2017); Burke v.
Ann Arundel Med. Ctr., No. 14-cv-3019, 2015 WL 2227914 (D. Md. May 8, 2015); Clemons,
2014 WL 3827814, at *2; Belyakov v. Med. Sci. & Computing, No. 13-cv-3657, 2014 WL
12768920 (D. Md. May 19, 2014).
                                                   2
          Case 1:18-cv-00067-JKB Document 27 Filed 10/17/18 Page 3 of 4



any response in opposition to Experian’s motion. As this Court has previously observed, this is

likely because Plaintiff “concedes that her Complaint is deficient for the reasons stated” in

Experian’s motion. White, 2014 WL 1369609, at *2.

                                         CONCLUSION

       Because Plaintiff has failed to oppose in a timely manner Experian’s Motion for

Judgment on the Pleadings, Experian respectfully requests that the Court grant the Motion and

enter judgment in Experian’s favor on Plaintiff’s FCRA claim.




 Dated: October 17, 2018                             Respectfully submitted,

                                                      /s/ Jon G. Heintz

                                                     Jon G. Heintz (D. Md. Bar No. 13001)
                                                     JONES DAY
                                                     51 Louisiana Ave., NW
                                                     Washington, D.C. 20001
                                                     T: (202) 879-3819
                                                     jheintz@jonesday.com

                                                     Counsel for Defendant
                                                     Experian Information Solutions, Inc.




                                                 3
          Case 1:18-cv-00067-JKB Document 27 Filed 10/17/18 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was filed on October 17, 2018, with the

Court via the CM/ECF system, causing it to be served on all CM/ECF users. In addition, a copy

of the foregoing was mailed to Plaintiff at the address listed below:

                                          Joahn Barron Frazier
                                          P.O. Box 25
                                          Hagerstown, MD 21741


 Dated: October 17, 2018                             Respectfully submitted,

                                                      /s/ Jon G. Heintz

                                                     Jon G. Heintz (D. Md. Bar No. 13001)
                                                     JONES DAY
                                                     51 Louisiana Ave., NW
                                                     Washington, D.C. 20001
                                                     T: (202) 879-3819
                                                     jheintz@jonesday.com

                                                     Counsel for Defendant
                                                     Experian Information Solutions, Inc.




                                                 4
